Citation Nr: 1048350	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  03-36 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a head injury.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-operative 
residuals arteriovenous malformation to include seizures.

3.  Entitlement to service connection for headaches as secondary 
to head injury.

4.  Entitlement to service connection for dizziness as secondary 
to head injury.

5.  Entitlement to service connection for back disability as 
secondary to head injury.

6.  Entitlement to service connection for scars of scalp.

7.  Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression.

8.  Entitlement to service connection for substance dependence.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran, Ms. M.Y., and Ms. L.Y. 


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to November 1983.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in June 2002 and February 2005 
by the Newark, New Jersey, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's application 
to reopen his previously denied claims of entitlement to service 
connection for a head injury and post-operative residuals 
arteriovenous malformation (to include seizures) for failure to 
submit new and material evidence, and denied his claims for 
service connection for headaches (to include as secondary to head 
injury), dizziness (to include as secondary to head injury), a 
chronic back disability (to include as secondary to head injury), 
scars of scalp, an acquired psychiatric disorder (to include 
major depression), and substance dependence.

In June 2007, the Veteran, accompanied by his representative at 
the time, Disabled American Veterans, and two supportive 
witnesses, appeared at the RO to present evidence and oral 
testimony in support of his appeal before the undersigned 
traveling Veteran's Law Judge.

The issues on appeal had been denied in an October 2007 Board 
decision.  The Veteran appealed the Board's denial to the United 
States Court of Appeals for Veterans Claims (Court).  In a March 
2010 memorandum decision, the Court vacated the October 2007 
Board decision and remanded the case to the Board for development 
consistent with the Court's holding.  The case was returned to 
the Board in August 2010.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO.  VA will notify the appellant and his 
representative if any further action is required on his part.


REMAND

In its March 2010 memorandum decision, the Court determined that 
there was inadequate reasons and bases presented in the Board's 
vacated decision of October 2007 regarding compliance of VA with 
its duty to assist the Veteran in developing his claims, pursuant 
to 38 U.S.C.A. § 5103A (West 2002) and the Veterans Claims 
Assistance of Act of 2000.  Specifically, the Court held 
appellate review of the Board's decision was frustrated by the 
Board's failure to adequately address how VA met its 
aforementioned duty in the absence of inclusion in the evidence 
of clinical records of treatment concurrent with the Veteran's 
military service that he has alleged are material to his claims 
for service connection for a head injury, seizures (claimed as 
due to postoperative residuals of arteriovenous malformation), 
and an acquired psychiatric disorder (to include major 
depression).  

With respect to the Veteran's claims for service connection for a 
head injury and seizures (claimed as due to postoperative 
residuals of arteriovenous malformation), the material evidence 
in question includes the Veteran's alleged records of medical 
treatment during active duty in West Germany at Wiesbaden 
Military Hospital and Landstuhl Military Hospital in or around 
October 1981 - November 1981, for tongue swelling and episodic 
loss of consciousness that the Veteran asserts were symptoms of 
head injury residuals and seizures during service.  As the claims 
file does not indicate that VA has conducted any attempt to 
obtain these records, and as such evidentiary development is 
permissible before adjudicating the new and material evidence 
claims, even though the head injury and seizure disorder claims 
are not presently reopened for de novo review, the case should be 
remanded to the RO so that the appropriate development may be 
undertaken in this regard.  As the Veteran contends that his 
claims for service connection for chronic headaches, dizziness, a 
back disability, and scalp scars are either directly due to 
service or secondarily related to his claimed head injury or 
seizures (inasmuch as the scalp scars are related to his 
postoperative residuals of arteriovenous malformation which, he 
asserts, also produced seizures), adjudication of these issues 
must be held in abeyance pending this development.

With respect to the Veteran's claims for service connection for 
an acquired psychiatric disorder, the material evidence in 
question includes the Veteran's alleged records of a 30-day 
period of psychiatric hospitalization at Fort Hood, Texas, during 
service in approximately 1979 - 1980.  As the claims file does 
not indicate that VA has conducted any attempt to obtain these 
records, and as these records, if they exist, would be extremely 
probative of the Veteran's psychiatric disability claim, the case 
should be remanded to the RO so that the appropriate development 
may be undertaken in this regard.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991); Murphy v. Derwinski, 1 Vet. App. 78, 
82 (1991); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  As 
the December 2004 opinion of a VA psychiatrist directly links the 
Veteran's substance dependence to his Axis I diagnosis of major 
depression, adjudication of his present claim for service 
connection for substance dependence must be held in abeyance 
pending this development.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO for the following action:

1.  Copies of updated treatment records 
pertinent to the issues on appeal should be 
obtained and associated with the claims 
folder.

2.  The RO should undertake the appropriate 
development to obtain copies of the 
Veteran's alleged records of medical 
treatment during active duty in West 
Germany at Wiesbaden Military Hospital and 
Landstuhl Military Hospital in or around 
October 1981 - November 1981, for tongue 
swelling and episodic loss of 
consciousness.  
  
If the RO is unable to obtain these or any 
other records identified as relevant by the 
Veteran, it should state the reasons why 
such records were unobtainable.

3.  The RO should undertake the appropriate 
development to obtain copies of the 
Veteran's alleged records of psychiatric 
hospitalization at Fort Hood, Texas, for a 
period of 30 days during service in 
approximately 1979 - 1980.  
  
If the RO is unable to obtain these or any 
other records identified as relevant by the 
Veteran, it should state the reasons why 
such records were unobtainable.

4.  Afterwards, the RO should review the 
claims file to ensure that the 
aforementioned development and remand 
instructions have been fully and properly 
executed.  Any noncompliance found should 
be rectified with the appropriate 
development.  

5.  Thereafter, the RO should readjudicate 
the Veteran's claims of new and material 
evidence to reopen his previously denied 
claims of service connection for a head 
injury and post-operative residuals 
arteriovenous malformation (to include 
seizures), and his claims for service 
connection for headaches (to include as 
secondary to head injury), dizziness (to 
include as secondary to head injury), a 
chronic back disability (to include as 
secondary to head injury), scars of scalp, 
an acquired psychiatric disorder (to 
include major depression), and substance 
dependence.  The RO must address the 
Veteran's credibility in adjudicating the 
issues on appeal.

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further appellate review, if appropriate.  
The Board intimates no opinion as to the 
outcome in this case by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

